Title: To Alexander Hamilton from Thomas Parker, 18 September 1799
From: Parker, Thomas
To: Hamilton, Alexander


          
            Sir,
            Winchester 18th Septr 1799
          
          I have Received Your letters of the 6th & 7th Instant
          I do not Believe that any officer under my Command has ever in the Presence of the soldiery intimated their opinions of the Badness of the Quality of any thing furnished them; nor have I ever heard a murmer from the Soldiers on the Subject
          I did Conceive myself that part of the Cloathing sent to my Regiment was of a Verry Indifferent Quality & I Communicated my opinion to yourself & to the Secretary of war—
          The Musquets that have been furnishd to my Regt have Bayonets without Scabbards or Bayonet Belts & I Shall be Content with your approbation that they Remain so as by Keeping them Constantly fixed they are less subject to be lossed.
          I think the Soldiers Hats are much Improved by Bear Skins. my officers have Generally procured them at the Expence & with the approbation of the Recruits—
          Mr Edward Smith Collector of the Revinue in this district Tells me that exclusive of the money that he is ordered to advance on Public account he coud advance a Sufficiency to pay the officers of my Regt for their Retaind Rations If the Business coud be so ordered It woud be a Great accomodation to the officers & our Smith says It woud be pleasing to him, as It saves the Risk of Transporting the money to the public officer to the northward—I have said so much on the Subject of money that I will not Trouble you any more with our distresses.
          I have Inclosed Returns of the different Articles of Cloathing arms &c Received for The Use of the 8th Regt.
          with the Highest Respect I have the honor —— Sir Your Obdt Servt
          
            Thomas Parker
          
        